 



EXHIBIT 10.64
(IDM LOGO) [a24703a2470300.gif]
January 26, 2006
Via Hand Delivery
Bob DeVaere
c/o IDM Pharma, Inc.
5820 Nancy Ridge Drive
San Diego, CA 92121
Dear Bob,
This letter agreement (“Letter Agreement”) between you and IDM Pharma, Inc. (the
“Company”), amends the employment agreement of March 17, 2005, between you and
the Company (the “Employment Agreement”) in connection with the resignation of
your employment from the Company. The Company acknowledges and agrees that your
resignation shall be deemed to be a resignation for “Good Reason” and that you
shall be entitled to receive the severance benefits set forth in Section 4.4.4
of your Employment Agreement, as amended by this Letter Agreement. The Company
also agrees to accelerate the payment of a portion of your retention bonus, and,
in consideration of that benefit, you agree to reduce your severance payment
period to nine months. Accordingly, the Employment Agreement is hereby amended
as follows:
     Section 3.7 of the Employment Agreement is amended and restated in its
entirety as follows:
     “3.7 RETENTION BONUSES. Provided that the Executive remains in the full
time employment of the Company, without any break or interruption in service, on
the applicable retention bonus eligibility date(s) specified below, the
Executive shall receive cash retention bonuses payable within ten (10) business
days of the specified eligibility date(s) and less payroll deductions and
withholdings as follows: i) six (6) months following the Effective Date of this
Agreement, a bonus equal to twenty-five percent (25%) of the Executive’s Base
Salary and ii) March 31, 2006, a bonus equal to thirty-five percent (35%) of the
Executive’s Base Salary.”
     Section 4.4.4(I) of the Employment Agreement is amended and restated in its
entirety as follows:
     “(I) continued payment of the Executive’s annual Base Salary in effect at
the time of termination for a period beginning upon the Effective Date specified
in Exhibit A and continuing until the earlier of i) nine (9) months thereafter
or, ii) the date on which the Executive begins full-time employment with or in
an entity or endeavor other than the Company (the “GOOD REASON/TERM EXPIRATION
SEVERANCE PERIOD”), less standard deductions and withholdings, paid pursuant to
the Company’s standard payroll practices; and”

 



--------------------------------------------------------------------------------



 



IDM
If this amendment of the Employment Agreement is acceptable to you, please sign
below and return one original to me.
Sincerely,
/s/ Jean-Loup Romet-Lemonne
Jean-Loup Romet-Lemonne, M.D.
Chairman of the Board and Chief Executive Officer
AGREED:

         
Date: January 26, 2006
  /s/ Robert DeVaere    
 
       
 
  Robert DeVaere    

2